Citation Nr: 1609686	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  13-00 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for loss of teeth, numbers 9 and 10 for compensation purposes.

2.  Entitlement to service connection for right knee disability.  

3.  Entitlement to service connection for residuals of a left varicocelectomy, claimed as varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966, and is a recipient of the Combat Infantryman's Badge.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for dental treatment purposes has been raised by the Veteran's representative in various statements, but has not been initially adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right knee disability and residuals of a left varicocelectomy are addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

The Veteran does not have chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, or loss of the hard palate; although he has several missing and damaged teeth, his masticatory surfaces can be restored by suitable prosthetics. 





CONCLUSION OF LAW

The criteria for service connection for a dental disability for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a September 2011 letter, which was sent prior to the initial adjudication of the claim in September 2012.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  The record reflects that all service treatment records (STRs) have been obtained.  Additionally, a VA examination was provided in September 2012, and a medical opinion was obtained at that time.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the report of the September 2012 VA medical examination and the VA opinion are adequate for adjudication purposes, because they provide the results of a thorough oral assessment and the medical opinion is supported by a complete rationale.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate this claim.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection will be granted for a dental disease or injury of individual teeth and the investing tissue shown by the evidence to have been incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.381(a).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of determining entitlement to a VA dental examination or outpatient dental treatment.  38 C.F.R. § 3.381.  The Board notes that 38 C.F.R. § 3.381 was amended during the appeal; however, the amendments did not alter 3.381(b), and are not pertinent in this case.  See 77 Fed. Reg. 4496 (January 30, 2012).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs indicate he was treated for tooth sensitivity on September 24, 1964.  At that time, the Veteran reported being struck in the mouth while playing football, and stated his front teeth felt loose.  His STRs show he was operated upon and the pulp membrane of teeth 9 and 10 were removed.  The Veteran has asserted that he was not provided with suitable caps following this procedure, and that shortly after his discharge he lost tooth number 9.  He has indicated he sought private treatment and obtained a bridge.  In support of his claim, the Veteran submitted a statement from his treating chiropractor.  In sum, the clinician indicated his belief that the Veteran's dental condition should qualify for service connection.  

During the September 2012 VA examination, the examiner indicated the Veteran did not have chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, or loss of the hard palate.  Although the Veteran was noted to have several missing teeth, to specifically include tooth 9 that was injured in service, the examiner expressly indicated the Veteran's masticatory surfaces could be restored by suitable prosthetics.  

The Board has considered the statement from the Veteran's treating chiropractor suggesting the Veteran's tooth loss is related to his in-service football injury.  Unfortunately, even assuming this clinician is competent to render such a finding, the evidence simply does not show a present disability for which compensation is payable.  As noted above, replaceable missing teeth are not disabling conditions for which compensation is payable.  38 C.F.R. § 3.381.  In the absence of a current disabling condition, service connection must be denied. 

The Board has duly considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  This claim must be denied.


ORDER

Service connection for loss of teeth numbers 9 and 10 for compensation purposes is denied.


REMAND

The Board finds that additional development is required prior to adjudication of the Veteran's remaining claims.  As previously noted, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In the course of the Veteran's January 2013 VA examination, he was diagnosed with right knee degenerative joint disease.  However, following this examination, the examiner concluded the Veteran's right knee disability was less likely than not incurred in or caused by the claimed in-service injury or event.  In support of his conclusion, the examiner stated the Veteran has what appears to be an isolated right knee degenerative joint disease, which the examiner stated he could not attribute to military service.  The examiner indicated the Veteran reported being pain free for 30 years.  However, the examiner wholly failed to discuss the Veteran's reports of injuries arising from his parachute jumps in service.  In addition, the examiner did not state how or why he determined the Veteran's current right knee disability was, in his opinion, "due to something other than military service."  To be considered adequate, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Furthermore, the Veteran provided a nexus statement from his treating chiropractor in October 2012.  In sum, the clinician stated the Veteran was an Airborne parachutist in service.  Indeed, the Veteran's DD-214 confirms he received the parachutist badge.  The Veteran reported participating in several jumps over rough terrain, in high winds, and during both daylight and nighttime hours to his clinician.  He also stated he was dragged along the surface of the ground and experienced multiple knee injuries during his time on active duty.  Contrary to the Veteran's later reports to the VA examiner, during his October 2012 assessment, he indicated he had experienced "progressive pain" in his knee since his in-service injuries.  The clinician then concluded, in his October 2012 statement, that the Veteran's current knee condition is more likely than not directly and causally related to his military service.  However, the clinician also failed to provide any rationale explaining how he came to this conclusion.  Nonetheless, this opinion does directly contradict the VA examiner's subsequent January 2013 medical opinion, and was in no way discussed or noted by the VA examiner.  To be valid, an examiner's opinion should certainly discuss and consider such evidence.  

In addition, the VA examiner did not explain the apparent inconsistency in the Veteran's reports to his chiropractor of progressive pain since discharge, with his reports of being pain free for 30 years during his VA examination.  The Board observes that a medical examiner is simply not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Based on the foregoing insufficiencies, the Board concludes another VA examination and medical opinion are needed to determine whether the Veteran's current right knee disability had its onset in service or is otherwise etiologically related to service, to include his multiple parachute jumps therein.  

The Veteran initiated a claim for service connection for varicose veins in January 2010.  He has since clarified his claim to constitute a claim for service connection for left varicocele.  A review of his STRs shows he underwent a left varicocelectomy in October 1964.  Additionally, a review of his private chiropractor records shows his reports of ongoing pain and swelling in his groin at the site of his in-service surgery.  Certainly, the Veteran is competent to report such recurrent symptoms.  There is an indication in the record that the Veteran was scheduled for a VA examination to assess this disability and obtain a nexus opinion in January 2013; however, the Veteran did not report for this examination.  Since that time, the Veteran has indicated he was not provided timely notice in order to attend this examination.  

A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, there is evidence showing the Veteran underwent a left varicocelectomy in service, and the Veteran has competently reported recurrent symptoms of ongoing disability since that time.  As such, the Board finds a VA examination is necessary.

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, the Veteran should be afforded an examination by a physician with sufficient expertise, who has not previously examined this Veteran, to determine the etiology of the Veteran's right knee disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to whether there is a 50 percent or better probability that the Veteran's current right knee disability is etiologically related to his active service, to include the parachute jumps in service, with multiple reported hard landings and injuries. 

In this regard, the examiner must discuss and consider the Veteran's competent and credible lay statements as they relate to his reports of his parachute jumps in service, as well as his reports of progressive knee pain since that time.  In addition, the examiner should discuss all relevant evidence, to specifically include the October 2012 statement from the Veteran's private chiropractor indicating the Veteran's current right knee disability is directly and causally related to his parachute jumps in service.  

The examiner must provide a completely reasoned rationale for any opinion expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran must also be afforded an appropriate VA examination to assess for residual disability resulting from his in-service left varicocelectomy.  All pertinent records must be made available to and reviewed by the examiner.  Any necessary tests should be conducted.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to whether there is a 50 percent or better probability that any currently diagnosed disability is etiologically related to the Veteran's in-service varicocelectomy surgery.  In this regard, the examiner must discuss all relevant evidence, to specifically include the October 2012 statement from the Veteran's private chiropractor indicating the Veteran's current reports of pain and swelling are residuals associated with his in-service surgery.  The examiner should accept the Veteran's reports of ongoing pain and swelling as credible. 

The examiner must provide a completely reasoned rationale for any opinion expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


